UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7184



LONDELL ABDUL TALIB DIN-WATKINS,

                                             Petitioner - Appellant,

          versus


GEORGE M. HINKLE, Warden, Haynesville Correc-
tional Center,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-97-1447-AM)


Submitted:   April 15, 1999                 Decided:   April 21, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Londell Abdul Talib Din-Watkins, Appellant Pro Se. Robert H.
Anderson, III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lonell Abdul Talib Din-Watkins seeks to appeal the district

court’s   order   denying   relief   on   his   petition   filed   under    28

U.S.C.A. § 2254 (West 1994 & Supp. 1998).           We have reviewed the

record and the district court’s opinion and find no reversible

error.    Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.                 See

Din-Watkins v. Hinkle, No. CA-97-1447-AM (E.D. Va. July 14, 1998*).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                                   DISMISSED




    *
      Although the district court’s judgment or order is marked as
“filed” on July 8, 1998, the district court’s records show that it
was entered on the docket sheet on July 14, 1998.       Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                     2